Citation Nr: 1126400	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to a compensable initial rating for right ear hearing loss disability, prior to January 12, 2011.

3.  Entitlement to a compensable initial rating for bilateral ear hearing loss disability, from January 12, 2011.

4.  Entitlement to a compensable initial rating for service-connected varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1965 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in December 2009 and remanded for additional development.  The other issues on appeal at the time of the December 2009 rating decision have been granted, and are thus, no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the December 2009 Board remand.  In the December 2009 remand, the Board requested a VA examination to address the existence and etiology of the appellant's claimed skin disorder.  If the examiner determined that the appellant suffered from a skin disorder, he was instructed to state whether it is at least as likely as not that the appellant's disability is related to military service.  In the remand, the Board noted that the appellant stated that he separated from service with a rash on his chest and has continued to have skin problems on and off since separation.  See January 2007 Substantive Appeal.  The appellant is competent to establish having suffered from a rash in service and after service, since a rash is a condition capable of identification by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The appellant was seen for a VA examination in December 2009.  The December 2009 VA examiner found that the appellant had dermatitis, fungus in origin, currently inactive, on the posterior thorax and dorsum of the right hand.  The appellant currently had tinea corporis in the central left buttock, which the VA examiner felt was a separate type of fungus.  The VA examiner stated that he did not find any diagnosis or treatment of a skin malady consistent with fungal involvement in the appellant's service treatment records, and therefore, he believed it is less likely as not that his cutaneous fungal involvement, currently cleared, is secondary to his in-service duty.  However, as noted above, the appellant is competent to report that he had a rash in service and that he has had skin problems since service.  Additionally, the appellant's statements are consistent with the evidence of record.  An August 1978 private treatment record reflects that the appellant reported that he had a rash in service in 1969 that cleared but was recurrent.  Moreover, a July 2005 memorandum indicates that the appellant's complete service treatment records are unavailable for review.  The missing service treatment records include the appellant's records from 1969 and his separation examination report.     

As the December 2009 VA examiner's opinion was based solely on the lack of diagnosis or treatment of a skin malady consistent with fungal involvement in the appellant's available service treatment records, the Board finds that the opinion is inadequate.  There is no indication that the VA examiner considered the appellant's competent statements that he has experienced a rash since service.  Additionally, the VA examiner only provided an opinion as to the etiology of the appellant's cutaneous fungal involvement, currently cleared.  The VA examiner noted that the appellant had tinea corporis in the central left buttock, which the VA examiner felt was a separate type of fungus, but did not provide an opinion as to the etiology of the tinea corporis.    

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Accordingly, another VA examination is necessary to determine the etiology of the appellant's skin disorders.  

In an April 2011 response to a February 2011 supplemental statement of the case, the appellant stated that he had an appointment with Dr. C.S. in May 2011, and that he would send more results after the office visit.  No evidence has been received from the appellant.  In a March 2010 statement, the appellant stated that he had seen a private podiatrist, Dr. K.A.N., for treatment of a skin fungus.  As the appellant's statements indicate the private treatment records from Dr. C.S. and Dr. K.A.N. may be relevant to his claim, an attempt should be made to obtain the records.  

In a statement received at the RO in April 2011, the appellant noted that his service-connected varicocele was rated as noncompensable, but that he had been on medicine for the last three months and that he was told by a Urologist that he may lose his left testicle.  In the April 2011 statement he also noted that he understood his right ear hearing loss was rated as noncompensable and submitted evidence from a private physician concerning his hearing loss, including audiometric test results.  The appellant's April 2011 statement indicates that he disagrees with the noncompensable ratings assigned for his service-connected varicocele and bilateral hearing loss.  The statement was received within one year of the September 2010, December 2010 and February 2011 rating decisions which granted entitlement to service connection for varicocele, right ear hearing loss prior to January 12, 2011, and bilateral hearing loss from January 12, 2011, and assigned a noncompensable initial rating for each.  However, a statement of the case has not been issued as to those matters.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he complete a VA Form 21-4142, Authorization for Release of Information, for any other medical care provider(s) who may possess additional records relevant to his claim for entitlement to service connection for a skin disability, to include Dr. C.S. and Dr. K.A.N. (See March 2010 and April 2011 statements).   

After securing any necessary authorization or medical releases, the Agency of Original Jurisdiction (AOJ) should request and associate with the claims file, the appellant's treatment reports from all sources identified whose records have not previously been secured.  Notify the appellant that he may obtain the evidence himself and send it to VA.  If no further medical records are available, the RO should note such in the file.

2.  After any records obtained have been associated with the claims file, the appellant should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of any current skin disability, including the inactive dermatitis, fungal in origin, and tinea corporis found by the December 2009 VA examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not that any skin disability found, including the appellant's inactive dermatitis, fungal in origin, and tinea corporis, is at least as likely as not related to his military service. 

The examiner must consider the appellant's competent statements that he had a rash on his left chest at the time of his discharge from active service, and that he has continued to have skin problems on and off since separation.  (See January 2007 substantive appeal).  The examiner must reconcile his opinion with the competent statements of the Veteran as to observance of a skin rash in service and off and on since service.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a skin disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

4.  Issue a statement of the case, pursuant to the notice of disagreement received in April 2011 as to the September 2010, December 2010 and February 2011 rating decisions which granted service connection, and assigned noncompensable initial ratings for service-connected varicocele, right ear hearing loss prior to January 12, 2011, and bilateral hearing loss from January 12, 2011.  The appellant and his representative should be afforded the appropriate period to respond.  Only if a timely substantive appeal is received as to the issue of entitlement to a compensable initial rating for right ear hearing loss disability, prior to January 12, 2011, entitlement to a compensable initial rating for bilateral ear hearing loss disability, from January 12, 2011, and/or entitlement to a compensable initial rating for service-connected varicocele, should such issue be forward to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


